Citation Nr: 0000283	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-41 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
eczema/atopic dermatitis of the hands, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions in January and March 
1995, by the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
reduced a 10 percent rating for service-connected 
eczema/atopic dermatitis of the hands to a non-compensable 
rating and denied a claim for an increased rating for 
service-connected eczema/atopic dermatitis of the hands.  The 
Board notes that the veteran, in February 1997 
correspondence, specifically withdrew other issues he had 
perfected for appeal.  38 C.F.R. § 20.204(b) (1999) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  

By an October 1997 decision, the Board found that the 
reduction of a 10 percent rating for eczema/atopic dermatitis 
of the hands by the March 1995 rating decision was not 
warranted.  The Board also remanded the claim for an 
increased rating for service-connected eczema/atopic 
dermatitis of the hands for further evidentiary development.  
Therefore, the issue on appeal is as listed on the cover page 
of this decision.


FINDING OF FACT

The veteran's eczema/atopic dermatitis of the hands is 
manifested by mild exfoliation exhibited by scaling as well 
as slight exudation and post-inflammatory hyperpigmentation 
of the distal two thirds of the right index finger.



CONCLUSION OF LAW

An increased rating for eczema/atopic dermatitis of the hands 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his eczema/atopic dermatitis of the 
hands has become worse over time, and is manifested by 
burning, itching, and dry, cracking skin, as well as bumps 
full of fluid, and pain at the site of the dermatitis.  He 
contends that the disability more nearly approximates the 
criteria for an increased rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).

Historically, service connection has been granted for 
eczema/atopic dermatitis of the hands and this disability was 
evaluated by the RO as 10 percent disabling under Diagnostic 
Code 7806 (eczema).  See RO decisions entered in September 
1991 and June 1993.  The rating schedule provides that, under 
Diagnostic Code 7806, a 10 percent evaluation is warranted 
for eczema with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration, or extensive exfoliation or crusting, 
and 

systemic or nervous manifestations, or a condition that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

VA treatment records, dated from April 1991 to April 1993, 
and private treatment records, dated from February 1996 to 
March 1997, were obtained by the RO.  These records show the 
veteran's complaints, diagnoses, and treatment for a skin 
irritation.  See VA treatment records dated in April 1991 and 
April 1993; also see private treatment records dated in 
January 1997 and March 1997.  Specifically, an April 1991 VA 
record shows the veteran's complaints of itching, cracking, 
and bleeding skin.  On examination, he had a rash with some 
exfoliation and crusting on both hands and all fingers.  The 
diagnosis was atopic dermatitis.  Similarly, an April 1993 VA 
record shows that the veteran complained of periodic 
outbreaks of eczema on his right hand with itching and bumps 
full of fluid.  On examination, while the veteran had dry 
skin between the fingers, blisters were not seen.  A January 
1997 private treatment record indicates that the veteran had 
a few lesions that were "somewhat consistent with dull acne-
type lesions" and that his skin was otherwise without 
significant rash or lesion.  Similarly, a March 1997 private 
treatment record shows that the veteran complained of eczema 
on both hands.  The record also indicates that the veteran 
claimed that his skin problem started with a small area of 
crusting along with small blisters which spread to a larger 
area.  The veteran also reported that topical medications did 
not stop his skin problem from recurring.  On examination, 
both hands had dry and cracked skin.  Moreover, a patchy area 
on the index finger had a raised scaly area with tiny 
blisters.  The diagnosis was eczema.

At an August 1994 VA examination, the veteran complained that 
bumps appeared on his hands which itched.  He also complained 
that his skin was dry after an outbreak.  The veteran 
reported that at times this disorder would last 2 or 3 months 
and at other times it persisted.  On examination of the 
hands, there were vesicles, scales, hyperpigmentation, and 
thickening of the skin on the palms. 

Subsequently, at a May 1995 VA examination, the veteran 
reported a history of dry, itchy, and scaling skin on the 
hands since 1988.  He complained that his hands 

itched.  On examination, dry scaling areas were seen on the 
dorsum of the first and second fingers of the right hand.  
Skin abnormalities were not seen on the left hand.  
Photographs taken at the examination showed dry and 
discolored skin on two of the veteran's fingers.  The 
diagnosis was eczema, atopic dermatitis, only on the hands. 

Thereafter, at a March 1999 examination conducted for VA, the 
veteran reported an eleven-year "off and on" history of 
dermatitis involving just the right index finger.  He 
reported that the dermatitis lasted approximately 2 to 4 
weeks at a time and then cleared up.  However, the skin 
disability recurred approximately 6 to 8 times a year.  The 
veteran treated his skin disability with soaks, antibiotics, 
and topical steroids.  He complained of burning, itching, and 
pain at the site of the acrodermatitis on the right index 
finger.  On examination, the veteran had some mild scaling 
and slight crusting with post-inflammatory hyperpigmentation 
of the distal two thirds of the right index finger.  
Photographs taken at the examination show dry and discolored 
skin on the distal two thirds of the right index finger.  The 
diagnosis was chronic acrodermatitis.

The examiner explained in a March 1999 letter that the 
acrodermatitis only involved an area on the distal two thirds 
of the right index finger.  In addition, he reported that, on 
examination, there was mild exfoliation exhibited by scaling 
as well as slight exudation (crusting) and post-inflammatory 
hyperpigmentation.  The examiner indicated that there was no 
ulceration, systemic or nervous manifestations, or 
exceptional repugnance.  In addition, he opined that there 
was no marked disfigurement and that the veteran did not have 
constant exudation, itching, or extensive lesion.  The 
diagnosis was chronic recurrent eczema/atopic dermatitis 
(acrodermatitis).

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes medical evidence that the 
veteran's service-connected eczema/atopic dermatitis of the 
hands causes constant exudation or itching, extensive 
lesions, or marked disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  Similarly, 

none of the records includes a medical opinion that the 
veteran's service-connected eczema/atopic dermatitis of the 
hands causes ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant.  Id. 

While the veteran has complained of burning, itching, dry and 
cracking skin, as well as bumps full of fluid, and pain at 
the site of the dermatitis, he also reported at both his 
August 1994 and March 1999 examinations that his skin 
disability was only periodic.  (Specifically, at the August 
1994 examination, he reported that his dermatitis lasted at 
times approximately 2 or 3 months.  At the March 1999 
examination, he reported that his dermatitis was "off and 
on" and lasted approximately 2 to 4 weeks at a time before 
clearing up.)  Therefore, neither exudation nor itching may 
be described as constant.  Diagnostic Code 7806.

In addition, while a January 1997 private treatment record 
shows that the veteran had skin lesions, neither extensive 
lesions as contemplated by the criteria for a 30 percent 
rating, nor marked disfigurement, has been described by any 
of the several examiners.  See examinations conducted in 
August 1994, May 1995, and March 1999.  While the veteran has 
at times had involvement over both hands and fingers (see 
April 1991 VA treatment record, August 1994 VA examination 
report, and March 1997 private treatment record), at his most 
recent examination the involvement was limited to the distal 
two-thirds of the right index finger.  See March 1999 VA 
examination report.  This degree of involvement is 
contemplated by the currently assigned 10 percent rating.

Furthermore, as noted above, the examiner at the veteran's 
March 1999 examination specifically found that the veteran's 
service-connected skin disability was not manifested by any 
of the problems required for a 30 percent, or 50 percent, 
disability rating under Diagnostic Code 7806.  The foregoing 
opinion stands uncontradicted in the record.  Consequently, 
the Board finds that the veteran does not meet the criteria 
for an increased rating.  The preponderance of the evidence 
is against the claim.  


ORDER

An increased rating for eczema/atopic dermatitis of the hands 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

